DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 20, 22, and 23, the phrase "typically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, there is no antecedent basis for the term “notional demarcation line”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 15 – 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappiè US 2017/0135516.
Regarding claim 15, Fantappiè discloses a method for extracting an ingredient from a capsule (pod 20) (paragraph [0015]) using a machine (mechanism 100) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (housing 104) (paragraph [0064]).  There is an inlet arrangement (in flow puncturing cap 50) capable of guiding water into the ingredient extraction seat (104) and a dispensing arrangement (70) capable of guiding beverage out of the ingredient extraction seat (104), which dispensing arrangement (output puncturing cap 70) comprises a face (surface 71) defining a downstream part of the ingredient extraction seat (104) paragraph [0054] – [0056]).  The face (71) is made of an upper portion and a lower portion (fig. 4B).  With respect to the upper and lower portion being delimited by a substantially horizontal physical line that is located between a top end and a bottom end of the face, drawing any type of line on the plate to separate the upper portion and the lower portion would have been an obvious matter of design choice as the line, as claimed, represents no more than indicia on the face as would be the case with any printed matter.  To be given patentable weight, indicia, in this instance a physical line, must be in a functional relationship with the face of the dispensing arrangement defining a downstream part of the ingredient extraction seat.  A functional relationship can be found where the physical line would perform some function with respect to said face.  For instance, indicia, that is a physical line on a measuring cup would perform the function of indicating volume within said measuring cup.  In claim 15 however the face of the dispensing arrangement would merely serve as a support for the physical line and no functional relationship is seen to exist thus the limitation is given no patentable weight (MPEP § 2111.05 I.A.).  Therefore, the presence of a physical versus a notional, that it imaginary line, would have no effect on the operation of the device and patentability would not be predicated on the presence of line, physical or otherwise.
Further it is seen that the upper portion and a lower portion could be delimited by a delimitation line (drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71), the upper and lower portions being substantially flush (paragraph [0057], [0058], and fig. 4B).  The upper portion would comprise an upper outflow passage (channel 79, entry port 81, discharge port 83) and an upper impervious part (area surrounding spikes 77) which defines the upper outflow passage, the upper portion having an upper surface area ratio transverse to a direction of downstream flow in the ingredient extraction seat (104) the upper surface area ratio comprises a surface area of the upper outflow passage over a surface area of the upper impervious part (area surrounding spikes 77) (paragraph [0057], [0058], and fig. 4B).  The lower portion would comprise a lower outflow passage (discharge conduit 84) and a lower impervious part (area around opening 84) delimiting the lower outflow passage (paragraph [0058]).  The lower portion has a lower surface area ratio transverse to the downstream flow direction, the lower surface area ratio comprises a surface area of the lower outflow passage over a surface area of the lower impervious part.  
As set forth above, the face of the dispensing arrangement would merely serve as a support for the physical line and no functional relationship is seen to exist thus the limitation is given no patentable weight however should there be a delimitation line (drawn to pass above opening 84 and below spikes 77) the face would have an overall ratio of the upper surface area ratio over the lower surface area ratio that appears greater than 3 since there are five outlets (79/83) in the upper surface and one outlet (84) in the lower surface (fig. 4B/4D).  Nevertheless, once it was known that the upper and lower face could be delimited by a demarcation line it is not seen that patentability would be predicated on the particular ratio of the upper surface area ratio over the lower surface area ratio absent strong and compelling evidence to the contrary.  Where the only difference between the prior art dispensing arrangement and the claims is a recitation of relative dimensions of the claimed dispensing arrangement and a dispensing arrangement having the claimed relative dimensions would not perform differently than the prior art dispensing arrangement the claimed dispensing arrangement is not patentably distinct from the prior art dispensing arrangement (MPEP § 2144.04 IV.A.).  
Further regarding claim 15, Fantappiè discloses an ingredient supplied within a capsule would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (paragraph [0015] and [0049] – [0050]).
Regarding claim 16, Fantappiè discloses the ingredient extraction seat comprises a seat defining an ingredient chamber and seat for receiving an ingredient supplied within a capsule into the ingredient extraction seat (paragraph [0050] and [0015]).
Regarding claims 17 and 18, Fantappiè discloses an orifice would be formed in an outlet membrane of the capsule by a piercing (puncturing cap) element (paragraph [0015]).  In that when the capsule is placed in the ingredient extraction seat and the orifice in the outlet membrane of the capsule is formed by the piercing element (70) when the extraction seat is closed this is seen to be an opening control arrangement in that the opening of the outlet membrane of the capsule is controlled by the closing of the extraction seat (paragraph [0069]).
Regarding claim 19, as set forth in claim 15, from which claim 19 depends, as set forth above, the face of the dispensing arrangement would merely serve as a support for the physical line and no functional relationship is seen to exist thus the limitation is given no patentable weight.  Nevertheless claim 19 recites the upper portion and a lower portion would be delimited by a substantially notional, i.e. an imaginary, delimitation line (which could be drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71).  Stated somewhat differently, the substantially horizontal notional delimitation line as claimed has no fixed, that is physical, location and therefore can be placed anywhere on the seat of Fantappiè that the ordinarily skilled artisan would deign to do so, such as a height of the face in the range of 15% to 85% of the total height.
Regarding claim 22, Fantappiè discloses a method for extracting an ingredient from a capsule (pod 20) (paragraph [0015]) using a machine (mechanism 100) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (housing 104) (paragraph [0064]).  There is an inlet arrangement (in flow puncturing cap 50) for guiding water into the ingredient extraction seat (104) and a dispensing arrangement (70) for guiding beverage out of the ingredient extraction seat (104), which dispensing arrangement (output puncturing cap 70) comprises a face (surface 71) defining a downstream part of the ingredient extraction seat (104) paragraph [0054] – [0056]).  The face (71) is made of an upper portion and a lower portion (fig. 4B), the upper portion and a lower portion are delimited by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71), the upper and lower portions being substantially flush (paragraph [0057], [0058], and fig. 4B).  The upper portion comprises an upper outflow passage (channel 79, entry port 81, discharge port 83) and an upper impervious part (area surrounding spikes 77) which defines the upper outflow passage, the upper portion having an upper surface area ratio transverse to a direction of downstream flow in the ingredient extraction seat (104) the upper surface area ratio comprises a surface area of the upper outflow passage over a surface area of the upper impervious part (area surrounding spikes 77) (paragraph [0057], [0058], and fig. 4B).  The lower portion comprises a lower outflow passage (discharge conduit 84) and a lower impervious part (area around opening 84) delimiting the lower outflow passage (paragraph [0058]).  The lower portion has a lower surface area ratio transverse to the downstream flow direction, the lower surface area ratio comprises a surface area of the lower outflow passage over a surface area of the lower impervious part.  The upper portion and lower portion are delimited, as above, by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) the face has an overall ratio of the upper surface area ratio over the lower surface area ratio that appears greater than 3 since there are five outlets (79/83) in the upper surface and one outlet (84) in the lower surface (fig. 4B/4D).  Nevertheless, once it was known to delimit the upper and lower face by an imaginary demarcation line it is not seen that patentability would be predicated on the particular ratio of the upper surface area ratio over the lower surface area ratio absent strong and compelling evidence to the contrary.  Where the only difference between the prior art dispensing arrangement and the claims is a recitation of relative dimensions of the claimed dispensing arrangement and a dispensing arrangement having the claimed relative dimensions would not perform differently than the prior art dispensing arrangement the claimed dispensing arrangement is not patentably distinct from the prior art dispensing arrangement (MPEP § 2144.04 IV.A.).  Since the upper portion and a lower portion of said seat are delimited by a substantially notional, i.e. imaginary, delimitation line drawn to pass above opening 84 and below spikes 77 it is seen that the upper portion has a series of spikes protruding out from the extraction seat whereas the lower portion is a flat surface with no protrusions.  Therefore, it is seen that the upper portion and the lower portion take different positions relative to the ingredient extraction seat to control a flow path of the water through the ingredient within the capsule received in the ingredient seat depending on a flow through portion.
Further regarding claim 22, Fantappiè discloses an ingredient supplied within a capsule would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (paragraph [0015] and [0049] – [0050]).
Regarding claim 23, Fantappiè discloses a method for extracting an ingredient from a capsule (pod 20) (paragraph [0015]) using a machine (mechanism 100) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (housing 104) (paragraph [0064]).  There is an inlet arrangement (in flow puncturing cap 50) for guiding water into the ingredient extraction seat (104) and a dispensing arrangement (70) for guiding beverage out of the ingredient extraction seat (104), which dispensing arrangement (output puncturing cap 70) comprises a face (surface 71) defining a downstream part of the ingredient extraction seat (104) paragraph [0054] – [0056]).  The face (71) is made of an upper portion and a lower portion (fig. 4B), the upper portion and a lower portion are delimited by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71), the upper and lower portions being substantially flush (paragraph [0057], [0058], and fig. 4B).  Regarding the notional delimitation line being diametral, once it was known that a notional, i.e. imaginary, delimitation line would be imagined across the face it is not seen that patentability would be conferred based on said notional delimitation line being diametrical.  The shifting of the position of said line and any outflow passages required by such would be seen a rearrangement of parts.  Shifting the position of the notional delimitation line and any outflow passages would not have modified the operation of the face and would have been an obvious matter of choice and/or design (MPEP § 2144.04 VI.C.).  The upper portion comprises an upper outflow passage (channel 79, entry port 81, discharge port 83) and an upper impervious part (area surrounding spikes 77) which defines the upper outflow passage, the upper portion having an upper surface area ratio transverse to a direction of downstream flow in the ingredient extraction seat (104) the upper surface area ratio comprises a surface area of the upper outflow passage over a surface area of the upper impervious part (area surrounding spikes 77) (paragraph [0057], [0058], and fig. 4B).  The lower portion comprises a lower outflow passage (discharge conduit 84) and a lower impervious part (area around opening 84) delimiting the lower outflow passage (paragraph [0058]).  The lower portion has a lower surface area ratio transverse to the downstream flow direction, the lower surface area ratio comprises a surface area of the lower outflow passage over a surface area of the lower impervious part.  The upper portion and lower portion are delimited, as above, by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) the face has an overall ratio of the upper surface area ratio over the lower surface area ratio that appears greater than 3 since there are five outlets (79/83) in the upper surface and one outlet (84) in the lower surface (fig. 4B/4D).  Nevertheless, once it was known to delimit the upper and lower face by an imaginary demarcation line it is not seen that patentability would be predicated on the particular ratio of the upper surface area ratio over the lower surface area ratio absent strong and compelling evidence to the contrary.  Where the only difference between the prior art dispensing arrangement and the claims is a recitation of relative dimensions of the claimed dispensing arrangement and a dispensing arrangement having the claimed relative dimensions would not perform differently than the prior art dispensing arrangement the claimed dispensing arrangement is not patentably distinct from the prior art dispensing arrangement (MPEP § 2144.04 IV.A.).  Since the upper portion and a lower portion of said seat are delimited by a substantially notional, i.e. imaginary, delimitation line drawn to pass above opening 84 and below spikes 77 it is seen that the upper portion has a series of spikes protruding out from the extraction seat whereas the lower portion is a flat surface with no protrusions.  Therefore, it is seen that the upper portion and the lower portion take different positions relative to the ingredient extraction seat to control a flow path of the water through the ingredient within the capsule received in the ingredient seat depending on a flow through portion.
Further regarding claim 23, Fantappiè discloses an ingredient supplied within a capsule would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (paragraph [0015] and [0049] – [0050]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fantappiè US 2017/0135516 in view of Mariller US 2011/0297005.
Claim 21 differs from Fantappiè in the flow restricting member moving between a standard outflow position and a reduced outflow position where the reduced outflow position provides the surface area transverse to the downstream flow direction of the upper and lower outflow passages compared to the standard outflow position.
Mariller discloses a method for extracting an ingredient from a capsule (1a) (‘005, paragraph [0055]) using a machine (‘005, fig. 2) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (11/12/13) (‘005, paragraph [0050]).  There would obviously be an inlet arrangement (not shown) for guiding water into the ingredient extraction seat (from a certain pressure) and a dispensing arrangement (11/12/13) for guiding beverage out of the ingredient extraction seat (12), which dispensing arrangement comprises a face (12) defining a downstream part of the ingredient extraction seat (11/12/13) (‘005, paragraph [0054] – [0056]).  The face (12) has upper portion and a lower portion (‘005, fig. 9), the upper and lower portions being substantially flush (fig. 9).  An ingredient supplied within a capsule (ground coffee) (paragraph [0069]) would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (fig. 6 and 7). 
Mariller further discloses the dispensing arrangement comprises a flow restricting member (11) arranged relative to the face (12), which flow restricting member moves between a standard outflow position (‘005, fig. 9) and a reduced outflow position (‘005, fig. 10), which reduced outflow position provides the surface area transverse to the downstream flow direction of the upper outflow passages and the lower outflow passages with a reduced outflow compared to the standard outflow position by obstructing a part of the upper and lower outflow passages which passages would be partly closed in the reduced position.  Mariller is providing a flow restricting member for the art recognized purpose of slowing, that is restricting the quantity of liquid flowing through a capsule in order to improve the capsule seal, which is believed to be one of applicant’s reasons for doing so as well.  To therefore modify Fantappiè and provide a flow restriction member for restricting the quantity of liquid flowing through a capsule as taught by Mariller would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claim 21, Fantappiè in view of Mariller disclose the outflow passages are configured to guide a total flow of beverage from the seat via a total guide entry at a seat side of the wall, through the wall, and out of a total guide exit of the wall towards a dispensing area via a beverage outlet (‘516, fig. 7C), the wall being associated with a flow control device (‘005, 11/12//13)  capable of controlling the flow of beverage guided along the outflow passages.  The flow control device has an obstruction portion (‘005, element 11) and a control sides (‘005, plate 12) suitable to delimit from the obstruction portion a controlled passage through which is passed the total flow of beverage passing through a non-obstructed portion of the total guide exit (‘005, outlet 9), the non-obstructed portion being adjacent the obstructed portion (‘005, fig. 6).  The method comprises manually and/or automatically operating the obstruction portion and the control side (the movement of the plate occurs starting from a certain pressure) over the wall to change a relative position and/or a relative size and/or a shape of the obstructed portion and the unobstructed portion of the total guide entry and/or exit (‘005, paragraph [0050]).
Allowable Subject Matter
Upon further reconsideration of The Office’s indication of allowable subject matter in the interview dated 22 September 2022 claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully and carefully considered but they are not persuasive.
Regarding the IDS filed 11 May 2022 and the Tang et al. reference which was not considered the applicant urges that the brief five-line abstract represents a concise explanation of the relevance of the document.  The Office disagrees as other than the abstract the entire reference is five pages in length and in the Chinese language.  Therefore, The Office cannot determine the relevance of the entirety of the Tang reference as the abstract provides only a thumbnail sketch in the English language and does not reveal the complete in-depth details of the information provided therein in the Chinese language.
Regarding claim 15 the applicant urges that Fantappiè does not disclose the upper and lower portion of the face as being delimited by a substantially horizontal physical line located between a top end and a bottom end of the face, that Mariller does not disclose or teach the claimed physical line, and that hindsight reasoning has been applied in the rejections.  These urgings are not deemed persuasive.
A physical line without more represents no more that indicia and has been rejected as such for the reasons clearly set forth above in the rejections.  Further, Mariller has not been used to reject this limitation in claim 15.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant urges that Fantappiè in view of Mariller does not disclose the limitations of amended claim 20.  This urging is not found persuasive as claim 20, as amended, has previously been indicated allowable subject matter in the interview dated 22 September 2022.  Currently claim 20 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as set forth in this Office action.
Regarding applicant’s urgings against new claims 22 and 23 these have been thoroughly covered in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        22 October 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792